Citation Nr: 1009226	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-15 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for service-connected 
status post left thumb fracture, with arthritis and 
ankylosis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Ms. P. B.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION


The Veteran served on active duty from November 1959 to May 
1960 and from November 1961 to August 1962.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Veteran seeks an increased evaluation for his status post 
left thumb fracture, with arthritis and ankylosis (minor), 
currently evaluated as 30 percent disabling.  The evidence of 
record shows that the Veteran is right-handed.  Therefore, 
for rating purposes, his left hand is considered his minor or 
non-dominant extremity.  See 38 C.F.R. § 4.69 (2009).  The 
current evaluation is assigned under Diagnostic Code 5152, 
which provides ratings for amputation of the thumb.  Under 
that Diagnostic Code, a 30 percent evaluation is the highest 
warranted for amputation of the minor thumb.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5152 (2009).  Accordingly, a higher 
evaluation cannot be awarded based on the Veteran's left 
thumb symptoms alone.  See 38 C.F.R. § 4.68 (2009).

However, the Veteran claims that his service-connected left 
thumb disability also impacts the fingers of his left hand 
and his left wrist.  Under Diagnostic Code 5125, loss of use 
of the minor hand warrants a 60 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5125 (2009).  Accordingly, 
even though a higher evaluation cannot be awarded for the 
Veteran's left thumb disability alone, a higher evaluation 
can be awarded for the Veteran's disability if it is found to 
also impact other parts of his left hand.  See 38 C.F.R. 
§ 4.68 (2009).  The medical evidence of record shows that the 
Veteran experiences significant limitation of motion of the 
left wrist and all fingers of the left hand, left hand muscle 
weakness, and possibly left hand and arm neurological 
impairment.  However, the medical evidence of record does not 
clearly indicate whether these symptoms are directly or 
secondarily related to the Veteran's left thumb disability, 
or whether they are entirely separate disabilities without a 
similar etiology.  Accordingly, a new medical examination is 
necessary to provide an etiological opinion to determine 
whether the Veteran's other left hand symptoms are related to 
his service-connected left thumb disability.

Accordingly, the case is remanded for the following actions:

1.	The RO must change the Veteran's claims 
file to display the correct spelling of 
the Veteran's last name: MCDANIEL.  The 
RO must also change the Veteran's last 
name in their electronic databases.  

2.	The Veteran to be afforded an 
orthopedic examination to determine the 
etiology and severity of any left hand 
and wrist symptoms found.  The claims 
folder and a copy of this remand must 
be made available to the examiner for 
review in conjunction with the 
examination.  All indicated testing 
must be conducted, including thorough 
orthopedic and neurological 
examinations of the left hand and 
wrist.  The orthopedic examiner must 
conduct full range of motion studies on 
all left finger, hand, and wrist 
joints.  The examiner must first record 
the range of motion on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the orthopedic examiner must 
indicate the specific degree of motion 
at which such pain begins.  The same 
range of motion studies must then be 
repeated after at least 10 repetitions 
and after any appropriate weight- 
bearing exertion.  Then, after 
reviewing the Veteran's complaints and 
medical history, the orthopedic 
examiner must render an opinion as to 
the extent to which the Veteran 
experiences functional impairments, 
such as weakness, excess fatigability, 
lack of coordination, or pain due to 
repeated use or flare-ups, etc.  
Objective evidence of loss of 
functional use can include the presence 
or absence of muscle atrophy and/or the 
presence or absence of changes in the 
skin indicative of disuse due to any 
service-connected musculoskeletal 
disorder.  The examiner must also 
specifically state whether the Veteran 
has any left hand or wrist muscle or 
nerve impairment.  Any muscle 
impairment found must be characterized 
as slight, moderate, moderately severe, 
or severe.  Any nerve impairment found 
must be characterized as mild, 
moderate, or severe, with the exception 
that wholly sensory involvement must be 
characterized as mild, or at most, 
moderate in degree.  After conducting 
the above tests, the examiner must 
provide an opinion as to which, if any, 
of the Veteran left hand and wrist 
symptoms are related to his 
service-connected left thumb 
disability.  In providing this opinion, 
the examiner must identify all symptoms 
that directly resulted from the 
in-service injury that resulted in the 
Veteran's left thumb disability, as 
well as any symptoms which began after 
separation from military service, but 
which were caused or aggravated by the 
Veteran's service-connected left thumb 
disability.  All opinions provided must 
include an explanation of the bases for 
the opinion.  If any of the above 
requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

3.	The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled VA examination, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

4.	The RO must then readjudicate the 
claim, taking into consideration 
whether separate evaluations are 
warranted for any left hand or wrist 
symptoms related to the Veteran's left 
thumb disability, or whether the 
Veteran's service-connected left thumb 
disability should be recharacterized as 
a general disability encompassing the 
entire left hand.  Thereafter, if the 
claim on appeal remains denied, the 
Veteran and his representative must be 
provided a supplemental statement of 
the case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.


No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009).



